         Case 2:17-cr-00079-JAD-NJK Document 72 Filed 10/15/20 Page 1 of 1




 1                                     United States District Court
 2                                         District of Nevada
 3   United States of America,                             Case No. 2:17:cr-00079-JAD-NJK

 4                  Plaintiff,
                                                           ORDER
 5          v.
                                                                  ECF No. 71
 6   Tyson Lamar Jones,

 7                  Defendant.

 8
 9          Pursuant to the Stipulation of the Parties, for good cause appearing, and the best interest
10   of justice being served:
11          IT IS HEREBY ORDERED THAT the revocation for supervised release hearing in the
12   above captioned matter currently scheduled for October 19, 2020 at 2:00 pm., be vacated and
13   continued to December 28, 2020, at 3:00 p.m.
14
15       Dated: 10/15/2020
                                                           Honorable Jennifer A. Dorsey
16
                                                           United States District Judge
17
18
19
20
21
22
23
24
25
26
                                                      3
